Title: From George Washington to Major General William Heath, 2 February 1780
From: Washington, George
To: Heath, William


          
            Dear Sir
            Head Quarters Morris Town 2d Feby 1780
          
          Since mine of yesterday, I have been favd with yours of the 27th ulto I am happy to hear that the Fire, in the Garrison, has been suppressed with so little damage. The Officers, who lost their Cloathing, may have the liberty of drawing what Articles they may find suitable in the public store, at the prices fixed by Congress, which are, one half more than such Articles sold for in the year 1775.
          Untill proper Magazines can be constructed in the several Works, you will be pleased to take any precautions which you may deem necessary, against fire.
          The Certificates produced by Lieut. Peabody being sufficient, you have liberty to grant him a discharge from the service. You will, by the next opportunity, inform me of the time when it took place, that I may register the Resignation.
          Capt. Flowers and Lieut. Snow are intitled to the amount of their expences while on command at Springfeild. Upon producing their accounts regularly made out, you are to grant them Warrants on the Dy Pay mr General.
          My letter of yesterday informed you fully and truly of the state of our Magazines. Inclosed you will find the Ration which governs here at present, and, by which, you will be pleased to regulate yourself when circumstances will admit.
          Inclosed you have a Copy of General Poors instructions—by which you will perceive that he was directed to cover the

Country Eastward of Norwalk, and to take his orders generally from the Officer commanding at the Highland posts. Under these, you are at liberty to make such dispositions as you may deem best calculated to answer the ends in view. But, I cannot help thinking, that the purchase is too low down to station a Body of Men with safety. One hundred Men, moving occasionally down, and not at stated periods, would, in my opinion, have better effects than a standing Guard. I am Dear Sir Your most obt Servt
          
            Go: Washington
          
          
            P.S. I am informed that the Ice affords a passage from the City of New York to the Highlands—This may tempt the enemy to undertake some thing against you by surprize, by carrying up their Men in Sleighs, of which they have lately collected a large parcel—It may be, this is to take the advantage of drawing in Wood while the Rivers are frozen: but we ought nevertheless to be upon our guard against every possible event. I would therefore recommend it to you to keep men in every Work where there is cover—and to direct the officer commanding in them to bar their Gates carefully every Night—and to take every precaution against a surprize which is the only mode in which the Enemy can operate at this season.
          
        